Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 9, 2015

                                      No. 04-15-00521-CV

                 ESTATE OF REBECCA QUIRIN MARSHALL, Deceased

                       From the Probate Court No. 1, Bexar County, Texas
                                 Trial Court No. 2014-PC-3055
                            Honorable Kelly Cross, Judge Presiding

                                             ORDER

       In accordance with this court’s opinion of this date, the petitioner’s request for permission
to appeal an otherwise non-appealable order is DENIED, and this cause is remanded to the trial
court. Costs of court for this petition for permissive appeal are taxed against petitioner Rebecca
Genevieve Hanna, as Independent Executrix of the Estate of Rebecca Quirin Marshall, Deceased.

       It is so ORDERED on September 9, 2015.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.


                                                 _____________________________
                                                 Keith E. Hottle, Clerk